Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-11 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mandai et al. (US Pub. No. 2018/0090536 A1), hereafter referred to as Mandai.

As to claim 1, Mandai discloses a sensor (fig 4A, 400; [0066]), comprising:
a single photon avalanche photodiode (400; [0066]), including:
a first side (top side), wherein the first side is a light incident side (414);
a second side (bottom side), wherein the second side is opposite the first side (top side);
a light absorption layer (fig 4A, layer 402; [0069]);
a barrier member (lower dopant concentration depletion layer 418; [0069]), wherein the barrier member is a semiconductor layer of a first conduction type ([0066]-[0067] see concentration of dopant represented by dot density), and wherein at least a portion of the light absorption layer (see ‘X’ in layer 402) is between the barrier member (418) and the light incident side of the SPAD (top side); and 
a junction part (408 and 404), wherein the junction part includes a first semiconductor layer of the first conduction type (408; [0066]) and a second semiconductor layer of a second conduction type (404; [0066]) that is opposite to the first type, and wherein the first semiconductor layer (408) is between the second semiconductor layer (404) and the barrier member (418). 

As to claim 2, Mandai discloses the sensor of claim 1 (paragraphs above),
wherein the light absorption layer (402) includes a semiconductor of the first conduction type ([0066]). 

As to claim 10, Mandai discloses the sensor of claim 1 (paragraphs above),
wherein the first conduction type and the second conduction type are a P type and an N type, respectively, and wherein the junction part includes a PN junction ([0066]). 

As to claim 11, Mandai discloses a light detecting sensor (fig 4A, 400), comprising 
a pixel having a pixel structure of a SPAD ([0027]), the pixel structure including:
a first side, wherein the first side is a light incident side (fig 4A, top side);
a second side (bottom side), wherein the second side is opposite the first side;
a first semiconductor layer (404), a second semiconductor layer (408), and a third semiconductor layer (418) in that order from the second side (bottom) of the SPAD towards the first side (top) of the SPAD, wherein the first semiconductor layer is of a second conduction type (404; [0066]), wherein the second and third semiconductor layers are of a first conduction type that is opposite to the second conduction type (408 and 418; [0066]), and wherein the first and second semiconductor layers form a junction part (404 and 408 form a junction part); and 
a light absorption layer (402) on the first side of the SPAD (top side). 

As to claim 18, Mandai discloses the light detecting sensor of claim 11 (paragraphs above).
wherein the first conduction type and the second conduction type are a P type and an N type, respectively, and wherein the junction part includes  a PN junction ([0066]). 

As to claim 19, Mandai discloses the light detecting sensor of claim 11 (paragraphs above).
an on-chip lens on the light incident side of the SPAD ([0038]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-9 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandai.

As to claim 3, Mandai discloses the sensor of claim 1 (paragraphs above).
Mandai’s embodiment of figure 4A does now explicitly show an electrode. 
Nonetheless, Mandai’s embodiment of figure 3A shows a cathode electrode, wherein the cathode electrode is joined to a second semiconductor layer (fig 3A, cathode semiconductor region 312 joined to cathode electrode 318 [0046]-[0047]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the cathode electrode joined to the cathode region of the embodiment of figure 4A as shown in figure 3A since this will enable a low resistance electrical connection to output and quenching circuitry. 

As to claim 4, Mandai discloses the sensor of claim 3 (paragraphs above),
a quenching circuit (fig 3A, 350), wherein the cathode electrode (318) is electrically connected to the quenching circuit (350). 

As to claim 5, Mandai discloses the sensor of claim 4 (paragraphs above),
a drain, wherein the drain is electrically connected to the cathode electrode and to the quenching circuit (fig 3C, drain of FET; as well as, fig 5, drain 544; [0097]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the drain region 544 of embodiment shown in figure 5 in the device of figure 4A since this will allow for improvement in the electrical field distribution. 

As to claim 6, Mandai discloses the sensor of claim 5 (paragraphs above),
wherein the drain is a semiconductor of the second conduction type ([0097]). 

As to claim 7, Mandai discloses the sensor of claim 6 (paragraphs above),
wherein the drain is formed in a ring shape disposed around the second semiconductor layer of the second conduction type ([0097]). 

As to claim 8, Mandai discloses the sensor of claim 3 (paragraphs above).
Mandai’s embodiment of figure 4A does now explicitly show an anode. 
Nonetheless, Mandai’s embodiment of figure 3A shows an anode, and a third semiconductor layer of the first conduction type, wherein the anode is joined to the third semiconductor layer of the first conduction type (fig 3A, semiconductor anode region joined to anode electrode [0046]-[0047]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the anode joined to the anode semiconductor region of the embodiment of figure 4A as shown in figure 3A since this will enable a low resistance electrical connection to voltage supply. 

As to claim 9, Mandai discloses the sensor of claim 8 (paragraphs above),
an anode electrode at the second side, the anode electrode joined to the third semiconductor layer ([0046]-[0047]). 

As to claim 12, Mandai discloses the light detecting sensor of claim 11 (paragraphs above).
Mandai’s embodiment of figure 4A does now explicitly show an electrode. 
Nonetheless, Mandai’s embodiment of figure 3A shows a cathode electrode, wherein the cathode electrode is connected to a first semiconductor layer (fig 3A, cathode semiconductor region 312 joined to cathode electrode 318 [0046]-[0047]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the cathode electrode joined to the cathode region of the embodiment of figure 4A as shown in figure 3A since this will enable a low resistance electrical connection to output and quenching circuitry.

As to claim 13, Mandai discloses the light detecting sensor of claim 12 (paragraphs above).
a drain, wherein the drain is electrically connected to the cathode electrode and to the quenching circuit (fig 3C, drain of FET; as well as, fig 5, drain 544; [0097]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the drain region 544 of embodiment shown in figure 5 in the device of figure 4A since this will allow for improvement in the electrical field distribution. 

As to claim 14, Mandai discloses the light detecting sensor of claim 13 (paragraphs above).
a quenching circuit (fig 3A, 350), wherein the drain and the cathode are electrically connected to the quenching circuit (318; 350). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the drain region 544 of embodiment shown in figure 5 in the device of figure 4A since this will allow for improvement in the electrical field distribution. 

As to claim 15, Mandai discloses the light detecting sensor of claim 13 (paragraphs above).
wherein the drain is formed in a ring shape disposed around the first semiconductor layer ([0097]). 

As to claim 16, Mandai discloses the light detecting sensor of claim 12 (paragraphs above).
Mandai’s embodiment of figure 4A does now explicitly show an anode. 
Nonetheless, Mandai’s embodiment of figure 3A shows an anode, and a fourth semiconductor layer of the first conduction type, wherein the anode is joined to the fourth semiconductor layer of the first conduction type (fig 3A, semiconductor anode region joined to anode electrode [0046]-[0047]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the anode joined to the anode semiconductor region of the embodiment of figure 4A as shown in figure 3A since this will enable a low resistance electrical connection to voltage supply. 

As to claim 17, Mandai discloses the light detecting sensor of claim 16 (paragraphs above).
an anode electrode at the second side, the anode electrode joined to the third semiconductor layer ([0046]-[0047]).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,103,285; US 2018/0033895; US 2018/0019268; US 2018/0108800; and US 2015/0281620. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        10/5/2022